DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Response to Arguments
Applicant's arguments filed 5-31-21 have been fully considered but they are not persuasive. The Examiner has withdrawn the 102 rejection with respect to the new amendments. The Double Patenting Rejection still stands. The newly added claims 10-20 are also rejecting under Double Patenting over U.S. Patent Nos. 10,831,885 and 10,599,766.  The following rejections still exist: 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2,5-7,8-12, and 14-20 of U.S. Patent 10,599,766. Although the claims at issue are not identical, they are not distinct from each other because they both claim a dimensionality analysis method, medium that interacts with a cloud computing node, the method and system comprising: conducting via a cloud environment, a search that determines which valid expressions without a specific form 
Claims 1 and 4 are similar to claim 7 of U.S. Patent No. 10,599,766.
Claim 2 is similar to claim 7 of U.S. Patent No. 10,599,766.
Claim 3 is similar to claim 20 of U.S. Patent No. 10,599,766.
Claim 5 is similar to claim 2 of U.S. Patent No. 10,599,766.
Claims 6 and 8 are similar to claim 5 of U.S. Patent No. 10,599,766.
Claims 7 and 9 are similar to claim 6 of U.S. Patent No. 10,599,766.
Claims 10-15 are similar to claims 14-19, respectively, of U.S. Patent No. 10,599,766.
Claims 16-20 are similar to claims 8-12, respectively, of U.S. Patent No. 10,599,766.

Claims 1-5,10,11,16, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2,4, and 5 of U.S. Patent 10,831,995. Although the claims at issue are not identical, they are not distinct from each other because they both claim a dimensionality analysis method that interacts with computer (which is defined in the Specification (para 40) as a cloud computing environment and contains nodes),  medium, and system comprising: conducting  via a cloud computing environment, a search that determines which valid expressions without a specific form (inherent, para 14) in a data set satisfies a defined free-form grammar that describes the data set. This is a nonstatutory double patenting rejection.
Claims 1,4, and 5 are similar to claim 2 of U.S. Patent No. 10,831,995.
Claims 2,16, and 7 are similar to claim 4 of U.S. Patent No. 10,831,995.
Claims 3,10, and 11, are similar to claim 5 of U.S. Patent No. 10,831,995.
Allowable Subject Matter
Claims 1-20 are rejected under Nonstatutory Double Patenting, but would be allowable if the required Terminal Disclaimers are filed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621.  The examiner can normally be reached on Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        June 24, 2021